UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 Item 1: Schedule of Investments Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of March 31, 2015 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.0%) Walt Disney Co. 542,636 56,917 Home Depot Inc. 445,800 50,647 * Amazon.com Inc. 123,270 45,869 Comcast Corp. Class A 755,371 42,656 Wal-Mart Stores Inc. 488,128 40,149 McDonald's Corp. 306,260 29,842 Lowe's Cos. Inc. 367,400 27,331 Time Warner Inc. 305,349 25,784 * eBay Inc. 440,698 25,419 Starbucks Corp. 266,652 25,252 NIKE Inc. Class B 243,200 24,400 Costco Wholesale Corp. 151,700 22,982 Twenty-First Century Fox Inc. Class A 637,530 21,574 Ford Motor Co. 1,209,933 19,528 * Priceline Group Inc. 16,061 18,697 * DIRECTV 186,409 15,863 General Motors Co. 392,726 14,727 Time Warner Cable Inc. 94,542 14,170 Yum! Brands Inc. 159,210 12,533 Johnson Controls Inc. 237,600 11,985 * O'Reilly Automotive Inc. 54,848 11,860 Viacom Inc. Class B 171,033 11,682 * AutoZone Inc. 16,590 11,317 Ross Stores Inc. 103,292 10,883 * Dollar Tree Inc. 123,738 10,041 Target Corp. 122,300 10,037 Estee Lauder Cos. Inc. Class A 112,300 9,339 Marriott International Inc. Class A 115,575 9,283 * CarMax Inc. 131,243 9,057 Royal Caribbean Cruises Ltd. 104,800 8,578 * Bed Bath & Beyond Inc. 105,015 8,063 * Liberty Interactive Corp. Class A 274,726 8,019 Starwood Hotels & Resorts Worldwide Inc. 95,418 7,967 Hanesbrands Inc. 231,944 7,772 Advance Auto Parts Inc. 50,702 7,590 BorgWarner Inc. 123,400 7,463 * Mohawk Industries Inc. 40,100 7,449 TJX Cos. Inc. 103,996 7,285 CBS Corp. Class B 117,780 7,141 * Sirius XM Holdings Inc. 1,746,425 6,671 * WABCO Holdings Inc. 53,541 6,579 Interpublic Group of Cos. Inc. 294,400 6,512 Expedia Inc. 68,906 6,486 Gap Inc. 148,547 6,437 DR Horton Inc. 218,469 6,222 Lennar Corp. Class A 114,153 5,914 Harman International Industries Inc. 43,600 5,826 * TripAdvisor Inc. 67,256 5,594 * Dollar General Corp. 73,900 5,571 Las Vegas Sands Corp. 100,440 5,528 Dillard's Inc. Class A 40,246 5,494 Brinker International Inc. 88,250 5,433 * MGM Resorts International 256,798 5,400 Kohl's Corp. 68,850 5,388 * NVR Inc. 4,050 5,381 * Discovery Communications Inc. 182,374 5,375 Darden Restaurants Inc. 77,080 5,345 * Toll Brothers Inc. 132,160 5,199 PulteGroup Inc. 233,330 5,187 PVH Corp. 48,631 5,182 * Hilton Worldwide Holdings Inc. 171,500 5,080 Hasbro Inc. 77,100 4,876 * Tempur Sealy International Inc. 83,350 4,813 Harley-Davidson Inc. 78,500 4,768 * Hertz Global Holdings Inc. 217,987 4,726 Goodyear Tire & Rubber Co. 170,193 4,609 * Netflix Inc. 10,930 4,554 Foot Locker Inc. 70,600 4,448 Ralph Lauren Corp. Class A 31,300 4,116 Scripps Networks Interactive Inc. Class A 59,478 4,078 Omnicom Group Inc. 50,600 3,946 Gentex Corp. 214,504 3,925 * AutoNation Inc. 60,925 3,919 * Hyatt Hotels Corp. Class A 64,383 3,813 CST Brands Inc. 86,393 3,787 Aaron's Inc. 133,673 3,784 Macy's Inc. 56,800 3,687 * TRW Automotive Holdings Corp. 33,553 3,518 Lamar Advertising Co. Class A 59,186 3,508 * Tesla Motors Inc. 17,950 3,388 * Liberty Ventures Class A 78,415 3,294 John Wiley & Sons Inc. Class A 53,700 3,283 * Under Armour Inc. Class A 40,000 3,230 * Vista Outdoor Inc. 66,200 2,835 * Apollo Education Group Inc. 146,229 2,767 KAR Auction Services Inc. 71,953 2,729 * News Corp. Class A 168,182 2,693 Nordstrom Inc. 32,300 2,594 * Liberty Media Corp. 64,154 2,451 Carnival Corp. 42,100 2,014 * Norwegian Cruise Line Holdings Ltd. 27,300 1,474 Comcast Corp. 26,219 1,470 * Madison Square Garden Co. Class A 16,186 1,370 * Taylor Morrison Home Corp. Class A 64,400 1,343 * Starz 36,277 1,248 * AMC Networks Inc. Class A 16,186 1,240 * Liberty Media Corp. Class A 32,077 1,237 * Liberty Broadband Corp. 20,848 1,180 * Liberty TripAdvisor Holdings Inc. Class A 37,054 1,178 * Michael Kors Holdings Ltd. 17,000 1,118 Coach Inc. 25,900 1,073 GameStop Corp. Class A 20,430 776 Outfront Media Inc. 23,411 700 * Sears Holdings Corp. 15,237 630 * Avis Budget Group Inc. 10,400 614 Best Buy Co. Inc. 15,759 596 Abercrombie & Fitch Co. 23,300 514 Chico's FAS Inc. 28,340 501 * Liberty Broadband Corp. Class A 8,019 453 Lennar Corp. Class B 8,300 341 Mattel Inc. 12,557 287 Cablevision Systems Corp. Class A 14,944 273 * Ulta Salon Cosmetics & Fragrance Inc. 1,700 256 Wynn Resorts Ltd. 2,000 252 * Murphy USA Inc. 3,300 239 * Sally Beauty Holdings Inc. 6,400 220 * Jarden Corp. 4,050 214 * Charter Communications Inc. Class A 1,100 212 * Urban Outfitters Inc. 4,600 210 * Chipotle Mexican Grill Inc. Class A 300 195 * DISH Network Corp. Class A 2,600 182 * LKQ Corp. 6,700 171 * Live Nation Entertainment Inc. 6,700 169 Big Lots Inc. 3,500 168 * DreamWorks Animation SKG Inc. Class A 6,900 167 * Panera Bread Co. Class A 1,000 160 Staples Inc. 9,495 155 * Visteon Corp. 1,600 154 * Cabela's Inc. 2,600 146 * HomeAway Inc. 4,800 145 Nielsen NV 3,000 134 * Deckers Outdoor Corp. 1,800 131 Fortune Brands Home & Security Inc. 2,546 121 * Fossil Group Inc. 1,400 115 * Discovery Communications Inc. Class A 2,100 65 Nu Skin Enterprises Inc. Class A 993 60 Consumer Staples (7.9%) Procter & Gamble Co. 798,478 65,427 Coca-Cola Co. 1,145,800 46,462 PepsiCo Inc. 469,139 44,859 CVS Health Corp. 388,354 40,082 Philip Morris International Inc. 426,809 32,151 Walgreens Boots Alliance Inc. 302,300 25,599 Altria Group Inc. 422,823 21,150 Colgate-Palmolive Co. 278,100 19,283 Mondelez International Inc. Class A 491,665 17,744 Kroger Co. 221,700 16,996 Archer-Daniels-Midland Co. 243,273 11,531 * Monster Beverage Corp. 73,400 10,158 * Constellation Brands Inc. Class A 87,020 10,113 Kraft Foods Group Inc. 106,194 9,251 Mead Johnson Nutrition Co. 88,169 8,864 Dr Pepper Snapple Group Inc. 109,700 8,609 Clorox Co. 72,120 7,961 Keurig Green Mountain Inc. 70,883 7,920 Brown-Forman Corp. Class B 83,503 7,544 Hershey Co. 72,600 7,326 Church & Dwight Co. Inc. 84,188 7,191 Coca-Cola Enterprises Inc. 153,000 6,763 Tyson Foods Inc. Class A 174,584 6,687 * WhiteWave Foods Co. Class A 149,340 6,622 Energizer Holdings Inc. 45,169 6,236 Hormel Foods Corp. 105,200 5,981 JM Smucker Co. 49,024 5,674 McCormick & Co. Inc. 70,300 5,421 Molson Coors Brewing Co. Class B 71,900 5,353 General Mills Inc. 88,800 5,026 Kimberly-Clark Corp. 45,440 4,867 Campbell Soup Co. 97,400 4,534 Ingredion Inc. 54,900 4,272 Bunge Ltd. 50,053 4,122 Whole Foods Market Inc. 75,930 3,954 Pilgrim's Pride Corp. 141,602 3,199 Kellogg Co. 22,800 1,504 Sysco Corp. 17,111 646 ConAgra Foods Inc. 11,200 409 * Hain Celestial Group Inc. 3,400 218 * Rite Aid Corp. 23,400 203 * Sprouts Farmers Market Inc. 4,800 169 Energy (7.6%) Exxon Mobil Corp. 1,288,164 109,494 Chevron Corp. 569,538 59,790 Schlumberger Ltd. 324,236 27,054 EOG Resources Inc. 201,800 18,503 ConocoPhillips 260,332 16,208 Anadarko Petroleum Corp. 177,823 14,725 Occidental Petroleum Corp. 190,339 13,895 Halliburton Co. 296,700 13,019 Phillips 66 157,963 12,416 Valero Energy Corp. 182,480 11,609 Baker Hughes Inc. 173,271 11,017 Pioneer Natural Resources Co. 64,209 10,499 Hess Corp. 123,200 8,362 Kinder Morgan Inc. 185,703 7,811 National Oilwell Varco Inc. 146,541 7,326 Cabot Oil & Gas Corp. 247,740 7,316 Noble Energy Inc. 147,000 7,188 EQT Corp. 85,900 7,118 * Concho Resources Inc. 56,600 6,561 Williams Cos. Inc. 128,600 6,506 Cimarex Energy Co. 56,501 6,503 * Dresser-Rand Group Inc. 76,955 6,183 Range Resources Corp. 117,800 6,130 * Southwestern Energy Co. 252,811 5,863 * Cameron International Corp. 122,202 5,514 World Fuel Services Corp. 90,147 5,182 Apache Corp. 82,251 4,962 * FMC Technologies Inc. 128,900 4,771 Marathon Petroleum Corp. 46,450 4,756 Energen Corp. 71,500 4,719 SM Energy Co. 90,907 4,698 * Newfield Exploration Co. 129,201 4,534 * Ultra Petroleum Corp. 269,956 4,219 QEP Resources Inc. 190,451 3,971 Helmerich & Payne Inc. 57,980 3,947 * Continental Resources Inc. 87,685 3,829 * Whiting Petroleum Corp. 105,425 3,258 * Cobalt International Energy Inc. 343,444 3,232 Superior Energy Services Inc. 142,983 3,194 * Kosmos Energy Ltd. 375,989 2,974 Patterson-UTI Energy Inc. 135,089 2,536 CONSOL Energy Inc. 89,413 2,494 * WPX Energy Inc. 226,881 2,480 Marathon Oil Corp. 92,900 2,426 Tesoro Corp. 26,500 2,419 * Oil States International Inc. 53,200 2,116 * Rice Energy Inc. 80,400 1,749 Rowan Cos. plc Class A 80,600 1,427 Diamond Offshore Drilling Inc. 36,065 966 Chesapeake Energy Corp. 61,153 866 * NOW Inc. 36,635 793 Atwood Oceanics Inc. 25,900 728 California Resources Corp. 76,135 579 Devon Energy Corp. 7,942 479 * Cheniere Energy Inc. 2,500 193 * Gulfport Energy Corp. 2,700 124 * Dril-Quip Inc. 1,500 103 * Antero Resources Corp. 2,600 92 * EP Energy Corp. Class A 7,600 80 * Laredo Petroleum Inc. 5,500 72 * Oasis Petroleum Inc. 3,200 45 * Seventy Seven Energy Inc. 4,368 18 Financial Services (19.0%) * Berkshire Hathaway Inc. Class B 578,845 83,539 Wells Fargo & Co. 1,451,001 78,934 JPMorgan Chase & Co. 1,111,121 67,312 Citigroup Inc. 987,910 50,897 Bank of America Corp. 2,920,050 44,940 Visa Inc. Class A 656,392 42,935 MasterCard Inc. Class A 350,450 30,275 American International Group Inc. 492,413 26,979 American Express Co. 300,500 23,475 Simon Property Group Inc. 105,415 20,623 Goldman Sachs Group Inc. 109,200 20,526 US Bancorp 401,300 17,525 American Tower Corporation 155,200 14,612 Charles Schwab Corp. 453,999 13,820 Prudential Financial Inc. 161,904 13,003 State Street Corp. 164,978 12,131 McGraw Hill Financial Inc. 117,000 12,098 Ameriprise Financial Inc. 87,960 11,509 Public Storage 58,140 11,462 Crown Castle International Corp. 138,623 11,442 Discover Financial Services 202,200 11,394 Aflac Inc. 172,500 11,042 Travelers Cos. Inc. 101,877 11,016 * Fiserv Inc. 133,700 10,616 Boston Properties Inc. 71,800 10,086 SunTrust Banks Inc. 235,290 9,668 Capital One Financial Corp. 117,800 9,285 Equity Residential 115,600 9,001 Fidelity National Information Services Inc. 130,478 8,880 General Growth Properties Inc. 298,643 8,825 Intercontinental Exchange Inc. 37,569 8,764 Franklin Resources Inc. 166,200 8,529 Lincoln National Corp. 143,986 8,273 Essex Property Trust Inc. 35,848 8,241 * CBRE Group Inc. Class A 209,990 8,129 AvalonBay Communities Inc. 46,175 8,046 Morgan Stanley 211,400 7,545 T. Rowe Price Group Inc. 92,978 7,529 SL Green Realty Corp. 58,110 7,460 * E*TRADE Financial Corp. 257,379 7,349 Progressive Corp. 267,900 7,287 Allstate Corp. 102,300 7,281 Moody's Corp. 70,100 7,276 * Markel Corp. 9,176 7,056 Loews Corp. 172,180 7,030 Fifth Third Bancorp 368,920 6,954 Weyerhaeuser Co. 209,214 6,935 Global Payments Inc. 75,417 6,914 Host Hotels & Resorts Inc. 341,972 6,901 KeyCorp 486,169 6,884 Equifax Inc. 74,000 6,882 Jones Lang LaSalle Inc. 40,177 6,846 MSCI Inc. Class A 109,064 6,687 Federal Realty Investment Trust 44,921 6,613 * Affiliated Managers Group Inc. 30,550 6,562 TD Ameritrade Holding Corp. 174,400 6,498 Aon plc 65,800 6,325 * Howard Hughes Corp. 38,899 6,030 MetLife Inc. 118,542 5,992 CIT Group Inc. 130,535 5,890 M&T Bank Corp. 46,286 5,878 * Arch Capital Group Ltd. 95,300 5,871 NASDAQ OMX Group Inc. 114,892 5,853 Principal Financial Group Inc. 113,500 5,831 * Alleghany Corp. 11,959 5,824 First Republic Bank 100,857 5,758 PNC Financial Services Group Inc. 61,188 5,705 Torchmark Corp. 102,975 5,655 Unum Group 166,800 5,626 Reinsurance Group of America Inc. Class A 58,819 5,481 SEI Investments Co. 123,770 5,457 East West Bancorp Inc. 134,700 5,450 * Forest City Enterprises Inc. Class A 212,191 5,415 * Signature Bank 41,700 5,404 * Realogy Holdings Corp. 116,791 5,312 CME Group Inc. 55,950 5,299 BlackRock Inc. 14,450 5,286 Raymond James Financial Inc. 89,650 5,090 Zions Bancorporation 187,184 5,054 HCC Insurance Holdings Inc. 87,200 4,942 WR Berkley Corp. 97,596 4,930 * Popular Inc. 140,844 4,844 Prologis Inc. 109,525 4,771 Equity LifeStyle Properties Inc. 86,764 4,768 White Mountains Insurance Group Ltd. 6,830 4,675 Extra Space Storage Inc. 69,100 4,669 Dun & Bradstreet Corp. 36,200 4,647 Assurant Inc. 75,300 4,624 Taubman Centers Inc. 59,362 4,579 First Horizon National Corp. 319,894 4,571 Bank of New York Mellon Corp. 112,806 4,539 Alexandria Real Estate Equities Inc. 45,430 4,454 Apartment Investment & Management Co. 108,443 4,268 Plum Creek Timber Co. Inc. 97,800 4,249 * CoreLogic Inc. 116,846 4,121 American Homes 4 Rent Class A 248,100 4,106 Douglas Emmett Inc. 137,173 4,089 DDR Corp. 216,364 4,029 TFS Financial Corp. 272,520 4,001 Brixmor Property Group Inc. 150,000 3,983 * SLM Corp. 426,482 3,958 Hospitality Properties Trust 119,270 3,935 Brown & Brown Inc. 118,600 3,927 Leucadia National Corp. 175,134 3,904 Commerce Bancshares Inc. 91,480 3,871 Post Properties Inc. 63,600 3,621 * Alliance Data Systems Corp. 12,200 3,614 Hanover Insurance Group Inc. 49,600 3,600 Eaton Vance Corp. 86,202 3,589 WP GLIMCHER Inc. 209,824 3,489 StanCorp Financial Group Inc. 50,600 3,471 Retail Properties of America Inc. 209,357 3,356 * MBIA Inc. 359,744 3,346 Camden Property Trust 42,400 3,313 Cullen/Frost Bankers Inc. 47,600 3,288 Broadridge Financial Solutions Inc. 58,725 3,230 Associated Banc-Corp 170,670 3,174 Chubb Corp. 30,900 3,124 * Nationstar Mortgage Holdings Inc. 121,273 3,004 Lazard Ltd. Class A 55,686 2,929 CNA Financial Corp. 69,500 2,879 Total System Services Inc. 74,759 2,852 * Genworth Financial Inc. Class A 373,060 2,727 Hartford Financial Services Group Inc. 64,184 2,684 Navient Corp. 131,845 2,680 Legg Mason Inc. 47,500 2,622 * SVB Financial Group 19,300 2,452 BOK Financial Corp. 38,571 2,361 ACE Ltd. 20,902 2,330 Jack Henry & Associates Inc. 31,457 2,199 BB&T Corp. 53,000 2,066 American Financial Group Inc. 32,200 2,066 Digital Realty Trust Inc. 28,440 1,876 Interactive Brokers Group Inc. 51,335 1,746 Northern Trust Corp. 19,050 1,327 Bank of Hawaii Corp. 20,100 1,230 Iron Mountain Inc. 28,895 1,054 FNF Group 25,361 932 People's United Financial Inc. 42,614 648 Santander Consumer USA Holdings Inc. 25,100 581 Invesco Ltd. 12,010 477 Western Union Co. 11,625 242 Equinix Inc. 818 191 * FleetCor Technologies Inc. 1,200 181 * Vantiv Inc. Class A 4,700 177 * Ally Financial Inc. 6,000 126 * Zillow Group Inc. Class A 1,200 120 Health Care (14.3%) Johnson & Johnson 816,098 82,099 Pfizer Inc. 1,673,784 58,231 * Gilead Sciences Inc. 500,800 49,143 Merck & Co. Inc. 761,068 43,746 Amgen Inc. 250,737 40,080 UnitedHealth Group Inc. 328,662 38,877 * Actavis plc 125,813 37,444 * Biogen Inc. 80,941 34,177 * Celgene Corp. 279,038 32,167 Bristol-Myers Squibb Co. 414,633 26,744 Medtronic plc 308,171 24,034 AbbVie Inc. 407,600 23,861 * Express Scripts Holding Co. 273,395 23,722 Thermo Fisher Scientific Inc. 146,156 19,635 McKesson Corp. 85,524 19,346 Abbott Laboratories 407,600 18,884 Anthem Inc. 116,816 18,038 Aetna Inc. 144,422 15,385 Cigna Corp. 118,300 15,313 Eli Lilly & Co. 193,109 14,029 * Alexion Pharmaceuticals Inc. 76,585 13,272 Cardinal Health Inc. 145,512 13,135 Humana Inc. 72,800 12,960 Becton Dickinson and Co. 88,470 12,703 * Vertex Pharmaceuticals Inc. 103,788 12,244 * Regeneron Pharmaceuticals Inc. 26,895 12,143 AmerisourceBergen Corp. Class A 106,600 12,117 * Mylan NV 183,570 10,895 Perrigo Co. plc 64,011 10,597 Zoetis Inc. 228,682 10,586 Stryker Corp. 109,200 10,074 Zimmer Holdings Inc. 81,170 9,539 * Hospira Inc. 103,240 9,069 * Incyte Corp. 96,900 8,882 Baxter International Inc. 127,341 8,723 St. Jude Medical Inc. 131,832 8,622 * Endo International plc 88,447 7,934 * Henry Schein Inc. 53,700 7,498 Agilent Technologies Inc. 179,106 7,442 Universal Health Services Inc. Class B 60,400 7,110 * Laboratory Corp. of America Holdings 53,910 6,798 Cooper Cos. Inc. 33,500 6,279 PerkinElmer Inc. 109,504 5,600 Quest Diagnostics Inc. 72,800 5,595 * QIAGEN NV 205,602 5,181 CR Bard Inc. 29,300 4,903 DENTSPLY International Inc. 95,800 4,875 * Health Net Inc. 78,100 4,724 Bio-Techne Corp. 46,700 4,684 * Myriad Genetics Inc. 127,700 4,521 Teleflex Inc. 37,000 4,471 Patterson Cos. Inc. 73,530 3,588 Omnicare Inc. 40,900 3,152 * Varian Medical Systems Inc. 30,000 2,823 * Bruker Corp. 139,644 2,579 * Boston Scientific Corp. 111,650 1,982 * Medivation Inc. 14,754 1,904 * Mallinckrodt plc 6,525 826 * DaVita HealthCare Partners Inc. 6,700 545 * Intuitive Surgical Inc. 1,030 520 * Pharmacyclics Inc. 1,900 486 * United Therapeutics Corp. 1,900 328 * BioMarin Pharmaceutical Inc. 2,600 324 * Brookdale Senior Living Inc. 8,400 317 * Centene Corp. 4,400 311 * Halyard Health Inc. 5,680 279 * Alnylam Pharmaceuticals Inc. 2,500 261 * Edwards Lifesciences Corp. 1,800 256 * VCA Inc. 4,500 247 * Charles River Laboratories International Inc. 3,100 246 * Cerner Corp. 3,100 227 * HCA Holdings Inc. 3,000 226 * Catamaran Corp. 3,600 214 * Premier Inc. Class A 5,600 210 * Quintiles Transnational Holdings Inc. 3,100 208 * Salix Pharmaceuticals Ltd. 1,200 207 * MEDNAX Inc. 2,800 203 * Hologic Inc. 6,100 201 * Alkermes plc 3,300 201 * Alere Inc. 4,000 196 * Bio-Rad Laboratories Inc. Class A 1,400 189 * Illumina Inc. 1,000 186 * IDEXX Laboratories Inc. 1,200 185 * LifePoint Hospitals Inc. 2,500 184 * Community Health Systems Inc. 3,500 183 * Jazz Pharmaceuticals plc 1,000 173 * Sirona Dental Systems Inc. 1,900 171 * Envision Healthcare Holdings Inc. 4,300 165 * Tenet Healthcare Corp. 3,300 163 * Veeva Systems Inc. Class A 6,200 158 * Align Technology Inc. 2,900 156 * athenahealth Inc. 1,300 155 * Seattle Genetics Inc. 4,200 148 Materials & Processing (4.0%) Ecolab Inc. 110,420 12,630 Precision Castparts Corp. 59,700 12,537 Praxair Inc. 103,500 12,497 Monsanto Co. 108,357 12,195 LyondellBasell Industries NV Class A 132,900 11,669 EI du Pont de Nemours & Co. 160,300 11,457 Sherwin-Williams Co. 40,131 11,417 Dow Chemical Co. 191,940 9,209 Sigma-Aldrich Corp. 65,500 9,055 CF Industries Holdings Inc. 28,660 8,130 Vulcan Materials Co. 90,417 7,622 Ball Corp. 100,000 7,064 Sealed Air Corp. 138,872 6,327 Nucor Corp. 129,600 6,160 Martin Marietta Materials Inc. 43,900 6,137 * Crown Holdings Inc. 111,000 5,996 Newmont Mining Corp. 269,994 5,862 * WR Grace & Co. 58,889 5,822 Celanese Corp. Class A 99,111 5,536 Valspar Corp. 65,700 5,521 FMC Corp. 94,700 5,422 Fastenal Co. 126,000 5,221 Cytec Industries Inc. 94,800 5,123 Westlake Chemical Corp. 68,108 4,900 United States Steel Corp. 194,900 4,756 Airgas Inc. 43,400 4,605 Albemarle Corp. 87,143 4,605 Owens Corning 104,987 4,556 * Platform Specialty Products Corp. 169,809 4,357 * Owens-Illinois Inc. 185,089 4,316 Royal Gold Inc. 66,657 4,207 Lennox International Inc. 35,090 3,919 PPG Industries Inc. 15,720 3,546 Scotts Miracle-Gro Co. Class A 51,099 3,432 Valmont Industries Inc. 25,537 3,138 Mosaic Co. 68,100 3,137 Reliance Steel & Aluminum Co. 46,300 2,828 Eastman Chemical Co. 35,507 2,459 Packaging Corp. of America 26,600 2,080 International Paper Co. 35,900 1,992 * USG Corp. 71,300 1,904 Tahoe Resources Inc. 173,304 1,899 Allegheny Technologies Inc. 50,100 1,504 Freeport-McMoRan Inc. 73,200 1,387 Southern Copper Corp. 39,524 1,153 Air Products & Chemicals Inc. 5,700 862 Hexcel Corp. 3,700 190 * Armstrong World Industries Inc. 2,700 155 * MRC Global Inc. 3,181 38 * Veritiv Corp. 686 30 Producer Durables (11.0%) General Electric Co. 2,750,669 68,244 Boeing Co. 236,770 35,534 United Technologies Corp. 280,100 32,828 Union Pacific Corp. 262,428 28,424 3M Co. 154,200 25,435 Danaher Corp. 219,500 18,636 FedEx Corp. 111,000 18,365 General Dynamics Corp. 121,400 16,478 Delta Air Lines Inc. 351,400 15,799 Honeywell International Inc. 143,400 14,958 United Parcel Service Inc. Class B 147,300 14,279 Illinois Tool Works Inc. 141,200 13,716 Southwest Airlines Co. 297,337 13,172 CSX Corp. 389,800 12,910 Norfolk Southern Corp. 121,650 12,520 * United Continental Holdings Inc. 173,800 11,688 Northrop Grumman Corp. 72,268 11,632 Cummins Inc. 75,400 10,453 Caterpillar Inc. 128,820 10,309 Accenture plc Class A 97,213 9,108 PACCAR Inc. 142,910 9,023 Raytheon Co. 80,915 8,840 Roper Industries Inc. 49,700 8,548 Emerson Electric Co. 142,400 8,063 Parker-Hannifin Corp. 67,500 8,018 Waste Management Inc. 140,297 7,608 Xerox Corp. 577,604 7,422 Textron Inc. 165,420 7,333 Deere & Co. 82,916 7,271 AMETEK Inc. 137,475 7,223 Rockwell Collins Inc. 73,700 7,116 * Mettler-Toledo International Inc. 21,600 7,099 * Verisk Analytics Inc. Class A 99,105 7,076 * Stericycle Inc. 49,808 6,995 Pall Corp. 69,300 6,957 Lockheed Martin Corp. 33,914 6,883 Wabtec Corp. 71,600 6,803 L-3 Communications Holdings Inc. 54,000 6,793 * Waters Corp. 53,150 6,608 Expeditors International of Washington Inc. 133,861 6,449 WW Grainger Inc. 27,000 6,367 Huntington Ingalls Industries Inc. 45,000 6,307 JB Hunt Transport Services Inc. 68,896 5,883 Cintas Corp. 70,766 5,777 IDEX Corp. 71,845 5,448 Robert Half International Inc. 87,500 5,295 American Airlines Group Inc. 99,800 5,267 Carlisle Cos. Inc. 56,500 5,234 Flowserve Corp. 87,550 4,946 * Zebra Technologies Corp. 53,557 4,858 ManpowerGroup Inc. 54,600 4,704 TransDigm Group Inc. 21,334 4,666 Fluor Corp. 81,200 4,641 Toro Co. 66,100 4,635 * Quanta Services Inc. 156,048 4,452 * Jacobs Engineering Group Inc. 98,466 4,447 FLIR Systems Inc. 141,500 4,426 Towers Watson & Co. Class A 33,200 4,389 Terex Corp. 162,566 4,323 * HD Supply Holdings Inc. 137,450 4,282 Manitowoc Co. Inc. 190,600 4,109 Landstar System Inc. 61,589 4,083 Automatic Data Processing Inc. 47,100 4,034 * AECOM 128,801 3,970 Oshkosh Corp. 80,757 3,940 Donaldson Co. Inc. 103,200 3,892 * Copart Inc. 88,600 3,329 SPX Corp. 37,400 3,175 Xylem Inc. 87,100 3,050 MSC Industrial Direct Co. Inc. Class A 41,700 3,011 * Keysight Technologies Inc. 78,303 2,909 Stanley Black & Decker Inc. 26,745 2,550 * Orbital ATK Inc. 33,100 2,536 Allison Transmission Holdings Inc. 68,285 2,181 Lexmark International Inc. Class A 50,300 2,130 Exelis Inc. 87,100 2,123 Joy Global Inc. 52,500 2,057 Eaton Corp. plc 29,894 2,031 Graco Inc. 27,658 1,996 Ryder System Inc. 20,932 1,986 ITT Corp. 43,550 1,738 * Navistar International Corp. 36,334 1,072 AGCO Corp. 19,523 930 Republic Services Inc. Class A 19,512 791 * Old Dominion Freight Line Inc. 9,500 734 ADT Corp. 12,650 525 KBR Inc. 26,449 383 Pentair plc 6,070 382 Babcock & Wilcox Co. 10,920 350 * Vectrus Inc. 9,938 253 * Spirit AeroSystems Holdings Inc. Class A 4,500 235 * Genpact Ltd. 9,100 212 * CoStar Group Inc. 1,000 198 * Spirit Airlines Inc. 2,400 186 CH Robinson Worldwide Inc. 2,249 165 * United Rentals Inc. 1,500 137 * Genesee & Wyoming Inc. Class A 1,400 135 * IHS Inc. Class A 1,100 125 * WESCO International Inc. 1,700 119 B/E Aerospace Inc. 1,700 108 * Middleby Corp. 800 82 * KLX Inc. 850 33 Technology (16.6%) Apple Inc. 1,821,360 226,632 Microsoft Corp. 2,288,040 93,020 * Facebook Inc. Class A 640,317 52,644 * Google Inc. Class A 90,988 50,471 * Google Inc. Class C 92,098 50,470 International Business Machines Corp. 300,858 48,288 Oracle Corp. 1,060,834 45,775 Intel Corp. 1,266,085 39,590 Cisco Systems Inc. 1,395,220 38,403 QUALCOMM Inc. 472,620 32,771 Texas Instruments Inc. 389,800 22,291 EMC Corp. 731,900 18,707 * Yahoo! Inc. 380,920 16,926 * salesforce.com inc 237,891 15,893 * Cognizant Technology Solutions Corp. Class A 250,394 15,622 * Adobe Systems Inc. 199,900 14,781 Intuit Inc. 126,660 12,281 * Micron Technology Inc. 428,808 11,634 Hewlett-Packard Co. 365,623 11,393 Broadcom Corp. Class A 255,750 11,073 Corning Inc. 478,200 10,846 Amphenol Corp. Class A 159,600 9,405 Western Digital Corp. 98,400 8,955 * SBA Communications Corp. Class A 71,003 8,314 * Autodesk Inc. 129,388 7,587 Applied Materials Inc. 335,600 7,571 Analog Devices Inc. 118,166 7,444 Symantec Corp. 316,351 7,392 Altera Corp. 164,935 7,077 NVIDIA Corp. 329,244 6,889 Lam Research Corp. 96,945 6,809 Activision Blizzard Inc. 293,000 6,658 * Citrix Systems Inc. 103,656 6,621 Juniper Networks Inc. 289,429 6,535 NetApp Inc. 181,663 6,442 Brocade Communications Systems Inc. 532,900 6,323 Skyworks Solutions Inc. 63,186 6,211 Linear Technology Corp. 124,200 5,813 * Arrow Electronics Inc. 89,700 5,485 KLA-Tencor Corp. 90,600 5,281 CDK Global Inc. 112,403 5,256 * Synopsys Inc. 113,190 5,243 Computer Sciences Corp. 78,900 5,151 * VeriFone Systems Inc. 145,152 5,064 * Cadence Design Systems Inc. 271,260 5,002 Avnet Inc. 108,600 4,833 DST Systems Inc. 42,800 4,738 Motorola Solutions Inc. 69,204 4,614 Teradyne Inc. 215,545 4,063 Atmel Corp. 490,052 4,033 * FireEye Inc. 97,800 3,839 * AOL Inc. 96,440 3,820 * Ingram Micro Inc. 148,402 3,728 CA Inc. 113,266 3,694 * Tech Data Corp. 62,310 3,600 * Teradata Corp. 78,564 3,468 Solera Holdings Inc. 63,396 3,275 Xilinx Inc. 71,336 3,018 * NCR Corp. 99,574 2,938 * Zynga Inc. Class A 950,300 2,708 * Rovi Corp. 141,500 2,577 * Twitter Inc. 40,000 2,003 IAC/InterActiveCorp 24,515 1,654 Microchip Technology Inc. 31,400 1,535 * SunEdison Inc. 38,500 924 * VeriSign Inc. 10,305 690 Amdocs Ltd. 12,000 653 Harris Corp. 4,300 339 Avago Technologies Ltd. Class A 2,400 305 * Palo Alto Networks Inc. 2,000 292 * Electronic Arts Inc. 4,900 288 * Freescale Semiconductor Ltd. 6,700 273 * Fortinet Inc. 7,300 255 * LinkedIn Corp. Class A 1,000 250 * Red Hat Inc. 3,200 242 * Tableau Software Inc. Class A 2,500 231 * SolarWinds Inc. 4,500 231 * ServiceNow Inc. 2,900 228 * Rackspace Hosting Inc. 4,400 227 * IPG Photonics Corp. 2,300 213 * ON Semiconductor Corp. 17,500 212 * Informatica Corp. 4,800 211 * ANSYS Inc. 2,300 203 Sabre Corp. 8,100 197 * Splunk Inc. 3,300 195 * NetSuite Inc. 2,100 195 * Gartner Inc. 2,300 193 * Akamai Technologies Inc. 2,700 192 * CommScope Holding Co. Inc. 6,500 186 * IMS Health Holdings Inc. 6,700 181 * Groupon Inc. Class A 24,100 174 * PTC Inc. 4,700 170 * JDS Uniphase Corp. 12,900 169 * Workday Inc. Class A 2,000 169 * Riverbed Technology Inc. 7,800 163 * F5 Networks Inc. 1,400 161 * VMware Inc. Class A 1,900 156 * EchoStar Corp. Class A 2,900 150 Dolby Laboratories Inc. Class A 3,700 141 * ARRIS Group Inc. 4,700 136 * Knowles Corp. 1,550 30 * Advanced Micro Devices Inc. 5,300 14 Utilities (4.6%) Verizon Communications Inc. 1,060,604 51,577 AT&T Inc. 1,292,704 42,207 NextEra Energy Inc. 162,407 16,898 Sempra Energy 102,036 11,124 Dominion Resources Inc. 140,897 9,985 * Level 3 Communications Inc. 163,470 8,801 Edison International 140,100 8,752 Duke Energy Corp. 111,730 8,579 PG&E Corp. 157,850 8,377 Eversource Energy 154,724 7,817 NiSource Inc. 171,898 7,591 Wisconsin Energy Corp. 128,884 6,380 American Water Works Co. Inc. 117,268 6,357 * Calpine Corp. 272,180 6,225 AES Corp. 477,067 6,130 NRG Energy Inc. 240,106 6,048 CMS Energy Corp. 169,809 5,928 * T-Mobile US Inc. 185,517 5,879 Southern Co. 124,900 5,531 OGE Energy Corp. 165,300 5,225 ITC Holdings Corp. 134,079 5,019 Aqua America Inc. 183,828 4,844 CenterPoint Energy Inc. 228,827 4,670 UGI Corp. 137,359 4,476 * Sprint Corp. 944,060 4,475 Integrys Energy Group Inc. 61,481 4,428 SCANA Corp. 80,500 4,427 National Fuel Gas Co. 72,197 4,356 Telephone & Data Systems Inc. 157,255 3,916 American Electric Power Co. Inc. 60,600 3,409 MDU Resources Group Inc. 156,150 3,332 * United States Cellular Corp. 92,395 3,300 Questar Corp. 130,344 3,110 Consolidated Edison Inc. 44,100 2,690 Exelon Corp. 79,200 2,662 FirstEnergy Corp. 65,463 2,295 CenturyLink Inc. 56,364 1,947 Entergy Corp. 20,400 1,581 Frontier Communications Corp. 5 — Total Common Stocks (Cost $3,197,154) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $6,844) 0.128% 6,844,459 6,844 Total Investments (100.1%) (Cost $3,203,998) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
